UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
TREVIS FUNCHES,

                    Petitioner,
                                                             MEMORANDUM AND ORDER
            - against -
                                                             05 Civ. 2839 (NRB)
JAMES WALSH, Superintendent,
Sullivan Correctional Facility,

                Respondent.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Petitioner Trevis Funches (“petitioner”) filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 on

March 15, 2005, challenging his state court conviction on two

counts each of first and second degree robbery and two counts of

unlawful possession of a weapon.                 See Pet., ECF No. 1.              The

Court denied his petition in a Memorandum and Order dated April

21, 2006.    See Funches v. Walsh, No. 05 Civ. 2839 (NRB), 2006 WL

1063287,    at   *1   (S.D.N.Y.        Apr.    21,     2006)      (“Memorandum     and

Order”), aff’d, 264 F. App’x 45 (2d Cir. 2008).                          On May 25,

2016,   petitioner    unsuccessfully          sought    leave     from     the   Second

Circuit to file a successive habeas petition, arguing that (1)

the   authorities     in   New    York   never       filed    a   felony    complaint

against him for unlawful possession of a weapon and (2) his

robbery     conviction           was     insufficiently             supported       by
identification evidence. 1           See Pet. for a Writ of Habeas Corpus,

Funches v. Walsh, No. 16-1682 (2d Cir. May 25, 2016), ECF No. 1-

1.

       Petitioner now moves this Court to vacate the Memorandum

and   Order     of   April    21,   2006   pursuant   to    Rule 60(b) 2 of           the

Federal Rules of Civil Procedure on largely the same grounds.

Specifically, petitioner claims that the state’s failure to file

a    felony     complaint    for    unlawful    possession       of    a    weapon    (1)

constitutes       newly      discovered     evidence;      (2)    proves         he   was

actually innocent of the crimes charged; (3) destroys the state

trial    court’s     subject-matter        jurisdiction    over       his    case;    (4)

renders incorrect the decision of the state trial court to admit

the weapon at issue into evidence; (5) supports a finding of a

Brady violation; and (6) operated as a fraud upon this Court and

the     state    trial    court,     and    further   that       (7)       his   robbery

conviction        was    insufficiently        supported     by        identification

evidence, and (8) his trial counsel was ineffective.                         See Notice



1     The Second Circuit denied petitioner’s request “because [he did] not
rely upon newly discovered evidence within the meaning of [28 U.S.C. §
2244(b)(2)] or a new rule of constitutional law made retroactive to cases on
collateral review by the Supreme Court.” See Mandate of USCA, July 27, 2016,
ECF No. 22.

2     Although petitioner also styles his motion as made pursuant to Rule
60(a) in the caption of his supporting affidavit, he otherwise refers to his
motion as a “Rule 60(b) motion” and does not make substantive arguments
addressing the elements of Rule 60(a), which permits a court to correct
clerical errors in order to “implement the result intended by the [Court] at
the time the order entered.” Rezzonico v. H & R Block, Inc., 182 F.3d 144,
151 (2d Cir. 1999); see also Fed. R. Civ. P. 60(a). Accordingly, the Court
treats petitioner’s motion as made pursuant to Rule 60(b).
                                           2
of Mot., July 5, 2018, ECF No. 24; Aff. in Supp. of Mot., July

5, 2018, ECF No. 24-1.

       “A motion under Rule 60(b) must be made within a reasonable

time — and for reasons (1), (2), and (3) no more than a year

after the entry of the judgment or order or the date of the

proceeding.”      Fed. R. Civ. P. 60(c)(1); see also Rowe Entm’t v.

William Morris Agency Inc., No. 98 Civ. 8272 (RPP), 2012 WL

5464611, at *2 (S.D.N.Y. Nov. 8, 2012) (“In this Circuit, a

reasonable    time     is    within    eighteen       months    of    the    entry      of

judgment, unless the movant shows good cause for the delay or

mitigating     circumstances.”           (internal          citations       omitted)).

Petitioner filed the pending Rule 60(b) motion over twelve years

after the Court entered the judgment he now seeks to vacate and

over   two   years   after     petitioner       was   denied    leave       to   file    a

successive    habeas    petition       on   virtually       identical       grounds     as

those presented here.           Given that petitioner has not set forth

good cause for this substantial delay or sufficient mitigating

circumstances, his motion is denied as untimely.

       Even if petitioner had timely filed his Rule 60(b) motion,

“relief under Rule 60(b) is available with respect to a previous

habeas proceeding only when the Rule 60(b) motion attacks the

integrity    of   the       habeas    proceeding      and    not     the    underlying

criminal conviction.”          Harris v. United States, 367 F.3d 74, 77

(2d Cir. 2004); see also Gonzalez v. Crosby, 545 U.S. 524, 532


                                            3
(2005); Rodriguez v. Mitchell, 252 F.3d 191, 198-99 (2d Cir.

2001).     The only argument from petitioner that could conceivably

be construed as attacking the integrity of the habeas proceeding

is that the state’s failure to disclose the absence of a felony

complaint      operated     as    a    fraud       upon       this      Court    under       Rule

60(b)(3). 3    See Pet’r’s Letter, July 10, 2018, ECF No. 23.                                But

petitioner’s     “conclusory          averments         of    the    existence        of    fraud

made on information and belief and unaccompanied by a statement

of   clear    and     convincing       probative         facts       which      support      such

belief do not serve to raise the issue of the existence of

fraud.”       James    v.   United      States,         603    F.    Supp.      2d    472,    487

(E.D.N.Y. 2009).        Nor does petitioner provide any explanation of

how alleged defects in state charging documents were relevant to

the prior habeas proceeding given the curative effects of his

subsequent indictment and conviction.                        See People v. Smith, 757

N.Y.S.2d      491,    491   (2d    Dep’t      2003)          (“[E]ven      if    the       felony

complaint      was     defective,        it       was        superseded         by    a     valid

indictment, rendering any claim regarding a purported defect in

the felony complaint academic.”); Campbell v. Lee, No. 11 Civ.

4438 (PKC/AJP), 2013 WL 5878685, at *17 (S.D.N.Y. Oct. 11, 2013)

(“For     federal      constitutional             purposes,         a    jury        conviction


3     To the extent that petitioner argues that this Court did not consider
his actual innocence claim in its adjudication of his petition, it is not a
viable attack on the habeas proceeding as petitioner explicitly abandoned his
actual innocence claim after being informed by the Court it did not meet the
exhaustion requirements of the habeas statute.    See Endorsed Mem., Aug. 24,
2005, ECF No. 7; Memorandum and Order at 11 n.10.
                                              4
transforms any defect         connected with the grand                    jury's charging

decision       into    harmless        error        because       the   trial     conviction

establishes      probable   cause          to   indict      and    also   proof      of   gui 1 t

beyond a reasonable doubt.         0
                                       )




        All    other   grounds    presented            by     petitioner        clearly      and

impermissibly attack the validity of his underlying conviction.

Such claims are properly treated as part of a successive habeas

petition,      see Graves v.      Phillips,          531 F.       App'x 27,     29   (2d Cir.

2013), which the Second Circuit has not only not authorized this

Court     to    consider,   but    explicitly            precluded        petitioner       from

filing.        Given the Second Circuit's prior consideration of the

primary claims raised here,                we decline to transfer the case for

possible certification and instead deny the motion outright as

both untimely and beyond the scope of Rule 60.                            See Harris,        367

F.3d at 82.

        SO ORDERED.


Dated:         New York, New York
               March«fL, 2019




                                                      ~~d
                                                      NAMIREEBUCWALD
                                                      UNITED STATES DISTRICT JUDGE




                                                5
